TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00313-CV



                       Dana Compton and William Compton, Appellants

                                               v.

                     First State Bank and First National Bank, Appellees




    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
        NO. 24338, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



                              MEMORADUM OPINION


               Appellants filed an unopposed motion to dismiss their appeal advising that they no

longer desire to pursue this appeal.

               The appeal is dismissed on motion of appellants. Tex. R. App. P. 42.1(a)(1).




                                            Bob Pemberton, Justice

Before: Justices Kidd, B. A. Smith and Pemberton

Dismissed on Appellants’ Motion

Filed: July 29, 2004